 
PEERLESS SYSTEMS CORPORATION
 
2005 INCENTIVE AWARD PLAN
 
amended and restated on November 1, 2010
 
      Peerless Systems Corporation, a Delaware corporation (the "Company"), by
resolution of its Board of Directors, hereby adopts the Peerless Systems
Corporation 2005 Incentive Award Plan (the "Plan"). The Plan will become
effective upon the approval of the Company's stockholders (the "Effective
Date").
 
      The purpose of the Plan is to promote the success and enhance the value of
the Company by linking the personal interests of the members of the Board,
Employees, and Consultants to those of the Company's stockholders and by
providing such individuals with an incentive for outstanding performance to
generate superior returns to the Company's stockholders. The Plan is further
intended to provide flexibility to the Company in its ability to motivate,
attract, and retain the services of members of the Board, Employees, and
Consultants upon whose judgment, interest, and special effort the successful
conduct of the Company's operation is largely dependent.
 
ARTICLE I.
 
DEFINITIONS
 
      Wherever the following terms are used in the Plan they shall have the
meanings specified below, unless the context clearly indicates otherwise. The
singular pronoun shall include the plural where the context so indicates.
 
      1.1. "Administrator" shall mean the entity that conducts the general
administration of the Plan as provided herein. With reference to the
administration of the Plan with respect to Awards granted to Independent
Directors, the term "Administrator" shall refer to the Board. With reference to
the administration of the Plan with respect to any other Award, the term
"Administrator" shall refer to the Committee unless the Board has assumed the
authority for administration of the Plan generally as provided in Section 11.1.
With reference to the duties of the Committee under the Plan which have been
delegated to one or more persons pursuant to Section 11.5, the term
"Administrator" shall refer to such person(s) unless the Committee or the Board
has revoked such delegation.
 
      1.2.     "Award" shall mean an Option, a Restricted Stock award, a
Restricted Stock Unit award, a Performance Award, a Dividend Equivalents award,
a Deferred Stock award, a Stock Payment award or a Stock Appreciation Right,
which may be awarded or granted under the Plan (collectively, "Awards").
 
      1.3.     "Award Agreement" shall mean a written agreement executed by an
authorized officer of the Company and the Holder which shall contain such terms
and conditions with respect to an Award as the Administrator shall determine,
consistent with the Plan.
 
      1.4.     "Award Limit" shall mean two hundred fifty thousand (250,000)
shares of Common Stock, as adjusted pursuant to Section 12.3; provided, however,
that, solely with respect to Performance Awards granted pursuant to
Section 8.2(b), "Award Limit" shall mean $600,000.
 
      1.5.     "Board" shall mean the Board of Directors of the Company.
 
      1.6.     "Change in Control" means the occurrence of any of the following
events:
 
      (a) the acquisition, directly or indirectly, by any "person" or "group"
(as those terms are defined in Sections 3(a)(9), 13(d), and 14(d) of the
Exchange Act and the rules thereunder) of "beneficial ownership" (as determined
pursuant to Rule 13d-3 under the Exchange Act) of securities entitled to vote
generally in the election of directors ("voting securities") of the Company that
represent 25% or more of the combined voting power of the Company's then
outstanding voting securities, other than
  
      (i) an acquisition by a trustee or other fiduciary holding securities
under any employee benefit plan (or related trust) sponsored or maintained by
the Company or any person controlled by the Company or by any employee benefit
plan (or related trust) sponsored or maintained by the Company or any person
controlled by the Company,

 
1

--------------------------------------------------------------------------------

 

      (ii) an acquisition of voting securities by the Company or a corporation
owned, directly or indirectly, by the stockholders of the Company in
substantially the same proportions as their ownership of the stock of the
Company, or
 
      (iii) an acquisition of voting securities pursuant to a transaction
described in subsection (c) below that would not be a Change in Control under
subsection (c);
 
provided, however, that notwithstanding the foregoing, an acquisition of the
Company's securities by the Company which causes the Company's voting securities
beneficially owned by a person or group to represent 25% or more of the combined
voting power of the Company's then outstanding voting securities shall not be
considered an acquisition by any person or group for purposes of this
subsection (a); provided, however,that if a person or group shall become the
beneficial owner of 25% or more of the combined voting power of the Company's
then outstanding voting securities by reason of share acquisitions by the
Company as described above and shall, after such share acquisitions by the
Company, become the beneficial owner of any additional voting securities of the
Company, then such acquisition shall constitute a Change in Control;
 
      (b) individuals who, as of the Effective Date, constitute the Board (the
"Incumbent Board") cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the date hereof whose election, or nomination for election by the Company's
stockholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a person other than the Board;
 
      (c) the consummation by the Company (whether directly involving the
Company or indirectly involving the Company through one or more intermediaries)
of (i) a merger, consolidation, reorganization, or business combination or
(ii) a sale or other disposition of all or substantially all of the Company's
assets or (iii) the acquisition of assets or stock of another entity, in each
case, other than a transaction


      (A) which results in the Company's voting securities outstanding
immediately before the transaction continuing to represent (either by remaining
outstanding or by being converted into voting securities of the Company or the
person that, as a result of the transaction, controls, directly or indirectly,
the Company or owns, directly or indirectly, all or substantially all of the
Company's assets or otherwise succeeds to the business of the Company
(the Company or such person, the "Successor Entity")) directly or indirectly,
more than 50% of the combined voting power of the Successor Entity's outstanding
voting securities immediately after the transaction,
 
      (B) after which more than 50% of the members of the board of directors of
the Successor Entity were members of the Incumbent Board at the time of the
Board's approval of the agreement providing for the transaction or other action
of the Board approving the transaction, and
 
      (C) after which no person or group beneficially owns voting securities
representing 25% or more of the combined voting power of the Successor Entity;
provided, however, that no person or group shall be treated for purposes of this
subsection (C) as beneficially owning 25% or more of combined voting power of
the Successor Entity solely as a result of the voting power held in the Company
prior to the consummation of the transaction; or
 
      (d) stockholder approval of a liquidation or dissolution of the Company.
 
      For purposes of subsection (a) above, the calculation of voting power
shall be made as if the date of the acquisition were a record date for a vote of
the Company's stockholders, and for purposes of subsection (c) above, the
calculation of voting power shall be made as if the date of the consummation of
the transaction were a record date for a vote of the Company's stockholders.
 
      1.7.     "Code" shall mean the Internal Revenue Code of 1986, as amended.
 
      1.8.     "Committee" shall mean the Compensation Committee of the Board,
or another committee or subcommittee of the Board, appointed as provided in
Section 11.1.

 
2

--------------------------------------------------------------------------------

 
 
      1.9.     "Common Stock" shall mean the common stock of the Company, par
value $0.001 per share.
 
      1.10. "Company" shall mean Peerless Systems Corporation, a Delaware
corporation.
 
      1.11. "Consultant" shall mean any consultant or adviser if: (a) the
consultant or adviser renders bona fide services to the Company; (b) the
services rendered by the consultant or adviser are not in connection with the
offer or sale of securities in a capital-raising transaction and do not directly
or indirectly promote or maintain a market for the Company's securities; and
(c) the consultant or adviser is a natural person who has contracted directly
with the Company to render such services.
 
      1.12. "Deferred Stock" shall mean rights to receive Common Stock awarded
under Article VIII of the Plan.
 
      1.13. "Director" shall mean a member of the Board.
 
      1.14. "Dividend Equivalent" shall mean a right to receive the equivalent
value (in cash or Common Stock) of dividends paid on Common Stock, awarded under
Article VIII of the Plan.
 
      1.15. "DRO" shall mean a domestic relations order as defined by the Code
or Title I of the Employee Retirement Income Security Act of 1974, as amended,
or the rules thereunder.
 
      1.16. "Effective Date" shall mean the date the Plan is approved by the
Company's stockholders.
 
      1.17. "Employee" shall mean any officer or other employee (as defined in
accordance with Section 3401(c) of the Code) of the Company, or of any
corporation which is a Subsidiary.
 
      1.18. "Exchange Act" shall mean the Securities Exchange Act of 1934, as
amended.
 
      1.19. "Fair Market Value" of a share of Common Stock as of a given date
shall mean: (a) the closing price of a share of Common Stock on the trading day
previous to such date as reported by the Nasdaq Stock Market or any successor
quotation system, or (b) if the Common Stock is not quoted on Nasdaq Stock
Market or a successor quotation system but is traded on an exchange, the closing
price of a share of Common Stock on the principal exchange on which shares of
Common Stock are then trading, if any (or as reported on any composite index
which includes such principal exchange), on the trading day previous to such
date, or if shares were not traded on the trading day previous to such date,
then on the next preceding date on which a trade occurred, or (c) if the Common
Stock is not quoted on Nasdaq Stock Market or a successor quotation system and
not publicly traded on an exchange, the Fair Market Value of a share of Common
Stock as established by the Administrator acting in good faith.
 
      1.20. "Holder" shall mean a person who has been granted or awarded an
Award.
 
      1.21. "Incentive Stock Option" shall mean an option which conforms to the
applicable provisions of Section 422 of the Code and which is designated as an
Incentive Stock Option by the Administrator.
 
      1.22. "Independent Director" shall mean a member of the Board who is not
an Employee.
 
      1.23. "Non-Qualified Stock Option" shall mean an Option which is not
designated as an Incentive Stock Option by the Administrator.
 
      1.24. "Option" shall mean a stock option granted under Article IV of the
Plan. An Option granted under the Plan shall, as determined by the
Administrator, be either a Non-Qualified Stock Option or an Incentive Stock
Option; provided, however, that Options granted to Independent Directors and
Consultants shall be Non-Qualified Stock Options.
 
      1.25. "Performance Award" shall mean a cash bonus, stock bonus or other
performance or incentive award that is paid in cash, Common Stock or a
combination of both, awarded under Article VIII of the Plan.
 
      1.26. "Performance Criteria" means the criteria that the Committee selects
for an Award for purposes of establishing the Performance Goal or Performance
Goals for a Performance Period. The Performance Criteria that will be used to
establish Performance Goals are limited to the following: (a) net earnings
(either before or after (i) interest, (ii) taxes, (iii) depreciation and
(iv) amortization), (b) sales or revenue, (c) net income (either before or after
taxes), (d) operating earnings, (e) cash flow (including, but not limited to,
operating cash flow and free cash flow), (f) return on assets, (g) return on
stockholders' equity, (h) return on sales, (i) gross or net profit margin,
(j) expense, (k) working capital, (l) earnings per share, (m) price per share of
Common Stock, and (n) market share, any of which may be measured either in
absolute terms or as compared to any incremental increase or as compared to
results of a peer group. The Committee shall, within the time prescribed by
Section 162(m) of the Code, define in an objective fashion the manner of
calculating the Performance Criteria it selects to use for such Performance
Period for such Award; provided, however, that each Performance Criteria shall
be determined in accordance with generally accepted accounting principles to the
extent applicable.

 
3

--------------------------------------------------------------------------------

 
 
      1.27. "Performance Goals" means, for a Performance Period, the goals
established in writing by the Committee for the Performance Period based upon
the Performance Criteria. Depending on the Performance Criteria used to
establish such Performance Goals, the Performance Goals may be expressed in
terms of overall Company performance or the performance of a division, business
unit, or an individual. The Committee, in its discretion, may, within the time
prescribed by Section 162(m) of the Code, adjust or modify the calculation of
Performance Goals for such Performance Period in order to prevent the dilution
or enlargement of the rights of any Holder of a Performance Award (a) in the
event of, or in anticipation of, any unusual or extraordinary corporate item,
transaction, event, or development, or (b) in recognition of, or in anticipation
of, any other unusual or nonrecurring events affecting the Company, or the
financial statements of the Company, or in response to, or in anticipation of,
changes in applicable laws, regulations, accounting principles, or business
conditions.
 
      1.28. "Performance Period" means one or more periods of time, which may be
of varying and overlapping durations, as the Committee may select, over which
the attainment of one or more Performance Goals will be measured for the purpose
of determining a Holder's right to, and the payment of, a Performance Award.
 
      1.29. "Plan" shall mean the Peerless Systems Corporation 2005 Incentive
Award Plan.
 
      1.30. "Prior Plan" shall mean the Peerless Systems Corporation 1996 Equity
Incentive Plan.
 
      1.31. "Restricted Stock" shall mean Common Stock awarded under Article VII
of the Plan.
 
      1.32. "Restricted Stock Units" shall mean rights to receive Common Stock
awarded under Article VIII.
 
      1.33. "Rule 16b-3" shall mean Rule 16b-3 promulgated under the Exchange
Act, as such Rule may be amended from time to time.
 
      1.34. "Section 162(m) Participant" shall mean any key Employee designated
by the Administrator as a key Employee whose compensation for the fiscal year in
which the key Employee is so designated or a future fiscal year may be subject
to the limit on deductible compensation imposed by Section 162(m) of the Code.
 
      1.35. "Securities Act" shall mean the Securities Act of 1933, as amended.
 
      1.36. "Stock Appreciation Right" shall mean a stock appreciation right
granted under Article IX of the Plan.
 
      1.37. "Stock Payment" shall mean: (a) a payment in the form of shares of
Common Stock, or (b) an option or other right to purchase shares of Common
Stock, as part of a deferred compensation arrangement, made in lieu of all or
any portion of the compensation, including without limitation, salary, bonuses,
commissions and directors' fees, that would otherwise become payable to a key
Employee, Independent Director or Consultant in cash, awarded under Article VIII
of the Plan.
 
      1.38. "Subsidiary" shall mean any corporation in an unbroken chain of
corporations beginning with the Company if each of the corporations other than
the last corporation in the unbroken chain then owns stock possessing fifty
percent (50%) or more of the total combined voting power of all classes of stock
in one of the other corporations in such chain.
 
      1.39. "Substitute Award" shall mean an Option granted under this Plan upon
the assumption of, or in substitution for, outstanding equity awards previously
granted by a company or other entity in connection with a corporate transaction,
such as a merger, combination, consolidation or acquisition of property or
stock; provided, however, that in no event shall the term "Substitute Award" be
construed to refer to an award made in connection with the cancellation and
repricing of an Option.
 
      1.40. "Termination of Consultancy" shall mean the time when the engagement
of a Holder as a Consultant to the Company or a Subsidiary is terminated for any
reason, with or without cause, including, but not by way of limitation, by
resignation, discharge, death or retirement, but excluding terminations where
there is a simultaneous commencement of employment with the Company or any
Subsidiary. The Administrator, in its absolute discretion, shall determine the
effect of all matters and questions relating to Termination of Consultancy,
including, but not by way of limitation, the question of whether a Termination
of Consultancy resulted from a discharge for good cause, and all questions of
whether a particular leave of absence constitutes a Termination of Consultancy.
Notwithstanding any other provision of the Plan, the Company or any Subsidiary
has an absolute and unrestricted right to terminate a Consultant's service at
any time for any reason whatsoever, with or without cause, except to the extent
expressly provided otherwise in writing.

 
4

--------------------------------------------------------------------------------

 
 
      1.41. "Termination of Directorship" shall mean the time when a Holder who
is an Independent Director ceases to be a Director for any reason, including,
but not by way of limitation, a termination by resignation, failure to be
elected, death or retirement. The Board, in its sole and absolute discretion,
shall determine the effect of all matters and questions relating to Termination
of Directorship with respect to Independent Directors.
 
      1.42. "Termination of Employment" shall mean the time when the
employee-employer relationship between a Holder and the Company or any
Subsidiary is terminated for any reason, with or without cause, including, but
not by way of limitation, a termination by resignation, discharge, death,
disability or retirement; but excluding: (a) terminations where there is a
simultaneous reemployment or continuing employment of a Holder by the Company or
any Subsidiary, (b) at the discretion of the Administrator, terminations which
result in a temporary severance of the employee-employer relationship, and
(c) at the discretion of the Administrator, terminations which are followed by
the simultaneous establishment of a consulting relationship by the Company or a
Subsidiary with the former employee. The Administrator, in its absolute
discretion, shall determine the effect of all matters and questions relating to
Termination of Employment, including, but not by way of limitation, the question
of whether a Termination of Employment resulted from a discharge for good cause,
and all questions of whether a particular leave of absence constitutes a
Termination of Employment; provided, however, that, with respect to Incentive
Stock Options, unless otherwise determined by the Administrator in its
discretion, a leave of absence, change in status from an employee to an
independent contractor or other change in the employee-employer relationship
shall constitute a Termination of Employment if, and to the extent that, such
leave of absence, change in status or other change interrupts employment for
the purposes of Section 422(a)(2) of the Code and the then applicable
regulations and revenue rulings under said Section.
 
ARTICLE II.
 
SHARES SUBJECT TO PLAN
 
      2.1. Shares Subject to Plan.
 
      (a) Subject to Section 12.3 and Section 2.1(b), the maximum aggregate
number of shares of Common Stock which may be issued or transferred pursuant to
Awards under the Plan shall be the sum of: (i) 500,000 shares; and (ii) any
shares of Common Stock which as of the Effective Date are available for issuance
under the Prior Plan and which following the Effective Date are not issued under
the Prior Plan. In order that the applicable regulations under the Code relating
to Incentive Stock Options be satisfied, the maximum number of shares of Common
Stock that may be delivered upon exercise of Incentive Stock Options shall be
the number specified in Section 2.1(a)(i), and, if necessary to satisfy such
regulations, such maximum limit shall apply to the number of shares of Common
Stock that may be delivered in connection with each other type of Award under
the Plan (applicable separately to each type of Award).
 
      (b) To the extent that an Award terminates, expires, or lapses for any
reason, any shares of Common Stock then subject to such Award shall again be
available for the grant of an Award pursuant to the Plan. Additionally, any
shares of Common Stock tendered or withheld to satisfy the grant or exercise
price or tax withholding obligation pursuant to any Award shall again be
available for the grant of an Award pursuant to the Plan. To the extent
permitted by applicable law or any exchange rule, shares of Common Stock issued
in assumption of, or in substitution for, any outstanding awards of any entity
acquired in any form of combination by the Company or any Subsidiary shall not
be counted against shares of Common Stock available for grant pursuant to this
Plan. If any shares of Restricted Stock are surrendered by the Holder or
repurchased by the Company pursuant to Section 7.4 or 7.5 hereof, such shares
may again be optioned, granted or awarded hereunder, subject to the limitations
of Section 2.1(a). The payment of Dividend Equivalents in conjunction with any
outstanding Awards shall not be counted against the shares available for
issuance under the Plan. Notwithstanding the provisions of this Section 2.1(b),
no shares of Common Stock may again be optioned, granted or awarded if such
action would cause an Incentive Stock Option to fail to qualify as an incentive
stock option under Section 422 of the Code.

 
5

--------------------------------------------------------------------------------

 
 
      2.2. Stock Distributed. Any Common Stock distributed pursuant to an Award
may consist, in whole or in part, of authorized and unissued Common Stock,
shares of Common Stock held in treasury or shares of Common Stock purchased on
the open market.
 
      2.3. Limitation on Number of Shares Subject to Awards. Notwithstanding any
provision in the Plan to the contrary, and subject to Article 11, the maximum
number of shares of Common Stock with respect to one or more Awards that may be
granted to any one Employee, Independent Director or Consultant during any
calendar year shall not exceed the Award Limit. To the extent required by
Section 162(m) of the Code, shares subject to Awards which are canceled continue
to be counted against the Award Limit.
 
ARTICLE III.
 
GRANTING OF AWARDS
 
      3.1. Award Agreement. Each Award shall be evidenced by an Award Agreement.
Award Agreements evidencing Awards intended to qualify as performance-based
compensation (as described in Section 162(m)(4)(C) of the Code) shall contain
such terms and conditions as may be necessary to meet the applicable provisions
of Section 162(m) of the Code. Award Agreements evidencing Incentive Stock
Options shall contain such terms and conditions as may be necessary to meet the
applicable provisions of Section 422 of the Code.
 
      3.2. Provisions Applicable to Section 162(m) Participants.
 
      (a) The Committee, in its discretion, may determine whether an Award is to
qualify as performance-based compensation (as described in Section 162(m)(4)(C)
of the Code).
 
      (b) Notwithstanding anything in the Plan to the contrary, the Committee
may grant any Award to a Section 162(m) Participant, including Restricted Stock
the restrictions with respect to which lapse upon the attainment of performance
goals which are related to one or more of the Performance Criteria and any
performance or incentive award described in Article VIII that vests or becomes
exercisable or payable upon the attainment of performance goals which are
related to one or more of the Performance Criteria.
 
      (c) To the extent necessary to comply with the performance-based
compensation requirements of Section 162(m)(4)(C) of the Code, with respect to
any Award granted under Articles VII and VIII which may be granted to one or
more Section 162(m) Participants, no later than ninety (90) days following
the commencement of any fiscal year in question or any other designated fiscal
period or period of service (or such other time as may be required or permitted
by Section 162(m) of the Code), the Committee shall, in writing, (i) designate
one or more Section 162(m) Participants, (ii) select the Performance Criteria
applicable to the fiscal year or other designated fiscal period or period of
service, (iii) establish the various performance targets, in terms of an
objective formula or standard, and amounts of such Awards, as applicable, which
may be earned for such fiscal year or other designated fiscal period or period
of service, and (iv) specify the relationship between Performance Criteria and
the performance targets and the amounts of such Awards, as applicable, to be
earned by each Section 162(m) Participant for such fiscal year or other
designated fiscal period or period of service. Following the completion of each
fiscal year or other designated fiscal period or period of service, the
Committee shall certify in writing whether the applicable performance targets
have been achieved for such fiscal year or other designated fiscal period or
period of service. In determining the amount earned by a Section 162(m)
Participant, the Committee shall have the right to reduce (but not to increase)
the amount payable at a given level of performance to take into account
additional factors that the Committee may deem relevant to the assessment of
individual or corporate performance for the fiscal year or other designated
fiscal period or period of service.
 
      (d) Furthermore, notwithstanding any other provision of the Plan, any
Award which is granted to a Section 162(m) Participant and is intended to
qualify as performance-based compensation (as described in Section 162(m)(4)(C)
of the Code) shall be subject to any additional limitations set forth in
Section 162(m) of the Code (including any amendment to Section 162(m) of the
Code) or any regulations or rulings issued thereunder that are requirements for
qualification as performance-based compensation (as described in
Section 162(m)(4)(C) of the Code), and the Plan shall be deemed amended to the
extent necessary to conform to such requirements.
 
      3.3. Limitations Applicable to Section 16 Persons. Notwithstanding any
other provision of the Plan, the Plan, and any Award granted or awarded to any
individual who is then subject to Section 16 of the Exchange Act, shall be
subject to any additional limitations set forth in any applicable exemptive rule
under Section 16 of the Exchange Act (including any amendment to Rule 16b-3 of
the Exchange Act) that are requirements for the application of such exemptive
rule. To the extent permitted by applicable law, the Plan and Awards granted or
awarded hereunder shall be deemed amended to the extent necessary to conform to
such applicable exemptive rule.

 
6

--------------------------------------------------------------------------------

 
 
      3.4. Consideration. In consideration of the granting of an Award under the
Plan, the Holder shall agree, in the Award Agreement, to remain in the employ of
(or to consult for or to serve as an Independent Director of, as applicable) the
Company or any Subsidiary for a period of at least one year (or such shorter
period as may be fixed in the Award Agreement or by action of the Administrator
following grant of the Award) after the Award is granted (or, in the case of an
Independent Director, until the next annual meeting of stockholders of the
Company).
 
      3.5. At-Will Employment. Nothing in the Plan or in any Award Agreement
hereunder shall confer upon any Holder any right to continue in the employ of,
or as a Consultant for, the Company or any Subsidiary, or as a Director of the
Company, or shall interfere with or restrict in any way the rights of the
Company and any Subsidiary, which rights are hereby expressly reserved, to
discharge any Holder at any time for any reason whatsoever, with or without
cause, except to the extent expressly provided otherwise in a written employment
agreement between the Holder and the Company and any Subsidiary.
 
ARTICLE IV.
 
GRANTING OF OPTIONS TO EMPLOYEES,
CONSULTANTS AND INDEPENDENT DIRECTORS
 
      4.1. Eligibility. Any Employee or Consultant selected by the Administrator
pursuant to Section 4.4(a)(i) shall be eligible to be granted an Option. Each
Independent Director of the Company shall be eligible to be granted Options at
the times and in the manner set forth in Section 4.5 and as provided in
Section 4.6.
 
      4.2. Disqualification for Stock Ownership. No person may be granted an
Incentive Stock Option under the Plan if such person, at the time the Incentive
Stock Option is granted, owns stock possessing more than 10% of the total
combined voting power of all classes of stock of the Company or any then
existing Subsidiary or parent corporation (within the meaning of Section 422 of
the Code) unless such Incentive Stock Option conforms to the applicable
provisions of Section 422 of the Code.
 
      4.3. Qualification of Incentive Stock Options. No Incentive Stock Option
shall be granted to any person who is not an Employee.
 
      4.4. Granting of Options to Employees and Consultants.
 
      (a) The Administrator shall from time to time, in its absolute discretion,
and, subject to applicable limitations of the Plan:


      (i) Determine which Employees are key Employees and select from among the
key Employees or Consultants (including Employees or Consultants who have
previously received Awards under the Plan) such of them as in its opinion should
be granted Options;


      (ii) Subject to the Award Limit, determine the number of shares to be
subject to such Options granted to the selected key Employees or Consultants;


      (iii) Subject to Section 4.3, determine whether such Options are to be
Incentive Stock Options or Non-Qualified Stock Options and whether such Options
are to qualify as performance-based compensation (as described in
Section 162(m)(4)(C) of the Code); and


      (iv) Determine the terms and conditions of such Options, consistent with
the Plan; provided, however, that the terms and conditions of Options intended
to qualify as performance-based compensation (as described in
Section 162(m)(4)(C) of the Code) shall include, but not be limited to, such
terms and conditions as may be necessary to meet the applicable provisions of
Section 162(m) of the Code.
 
      (b) Upon the selection of a key Employee or Consultant to be granted an
Option, the Administrator shall instruct the Secretary of the Company to issue
the Option and may impose such conditions on the grant of the Option as it deems
appropriate.

 
7

--------------------------------------------------------------------------------

 
 
      (c) Any Incentive Stock Option granted under the Plan may be modified by
the Administrator, with the consent of the Holder, to disqualify such Option
from treatment as an "incentive stock option" under Section 422 of the Code.
 
      4.5. Granting of Options to Independent Directors. The Board shall from
time to time, in its absolute discretion, and subject to applicable limitations
of the Plan:


      (a) Select from among the Independent Directors (including Independent
Directors who have previously received Awards under the Plan) such of them as in
its opinion should be granted Options;


      (b) Subject to the Award Limit, determine the number of shares to be
subject to such Options granted to the selected Independent Directors; and


      (c) Subject to the provisions of Article 5, determine the terms and
conditions of such Options, consistent with the Plan.
 
      4.6. Automatic Grants to Independent Directors.
 
      (a) During the term of the Plan, a person who first becomes an Independent
Director automatically shall, upon the date of his or her initial election or
appointment to be an Independent Director, be granted an Option to
purchase  10,000 shares of Common Stock (an "Initial Option"). In addition, on
the date of each annual meetings of the Company's stockholders, commencing with
the annual meeting held in 2005, each Independent Director who has served in
such capacity for at least six months immediately prior to such date
automatically shall be granted an Option to purchase 2,000 shares of Common
Stock effective as of the date of such annual meeting of stockholders (an
"Annual Option"); provided, he or she continues to serve as member of the Board
as of such date. For the avoidance of doubt, an Independent Director elected for
the first time to the Board at an annual meeting of stockholders shall only
receive an Initial Option in connection with such election, and shall not
receive an Annual Option on such date as well. Members of the Board who are
employees of the Company who subsequently retire from the Company and remain on
the Board will not receive an Initial Option grant but to the extent they are
otherwise eligible, will receive, at each annual meeting of stockholders after
his or her retirement from employment with the Company, an Annual Option grant.
 
      (b) The following provisions govern the terms of the Initial Options and
Annual Options granted pursuant to paragraph (a) above. Initial Options and
Annual Options shall be Non-Qualified Stock Options with an exercise price per
share of Common Stock equal to 100% of the Fair Market Value of a share of
Common Stock on the date the Option is granted. Each Option granted pursuant to
Section 4.6(a) shall vest and become exercisable for twenty-five percent (25%)
of the shares subject to such Option upon the Independent Director's completion
of one (1) year of service as a Board member measured from the grant date and
shall become exercisable for the balance of the shares subject to such Option in
a series of thirty-six (36) successive equal monthly installments upon the
Independent Director's completion of each additional month of service as a Board
member over the thirty-six (36)-month period measured from the first anniversary
of the grant date. The term of each Option granted pursuant to Section 4.6(a)
shall be 10 years from the date the Option is granted. Upon a Director's
termination of membership on the Board for any reason, his or her Option granted
under Section 4.6(a) shall remain exercisable for 12 months following his or her
termination of membership on the Board (or such longer period as the Board may
determine in its discretion on or after the date of grant of such Option).
Unless otherwise determined by the Board on or after the date of grant of such
Option, no portion of an Option granted under Section 4.6(a) which is
unexercisable at the time of an Independent Director's termination of membership
on the Board shall thereafter become exercisable.
 
      (c) At any time, the Board may, in its sole and absolute discretion,
determine that the Independent Directors shall be granted Restricted Stock or
Restricted Stock Units in lieu of one or more future Option grants to be made
pursuant to Section 4.6(a). In the event the Board exercises its discretion
under this Section 4.6(c), the number of shares of Common Stock subject to such
Restricted Stock awards or Restricted Stock Unit awards granted in lieu of an
Initial Option or Annual Option shall be 15,000 shares and 5,000 shares,
respectively, or such lesser number of shares as the Board may determine to be
appropriate. Any Restricted Stock award or Restricted Stock Unit award granted
pursuant to this Section 4.6(c) shall vest with respect to twenty-five percent
(25%) of the shares subject to such award upon the Independent Director's
completion of one (1) year of service as a Board member measured from the grant
date and shall vest with respect to the balance of the shares subject to such
award in a series of thirty-six (36) successive equal monthly installments upon
the Independent Director's completion of each additional month of service as a
Board member over the thirty-six (36)-month period measured from the first
anniversary of the grant date. Unless otherwise determined by the Board on or
after the date of grant of such Restricted Stock award or Restricted Stock Unit
award, no portion of an award granted under this Section 4.6(c) which is
unvested at the time of an Independent Director's termination of membership on
the Board shall thereafter become vested.

 
8

--------------------------------------------------------------------------------

 
 
      (d) All of the foregoing grants authorized by this Section 4.6 are subject
to stockholder approval of the Plan.
 
      4.7. Options in Lieu of Cash Compensation. Options may be granted under
the Plan to Employees and Consultants in lieu of cash bonuses which would
otherwise be payable to such Employees and Consultants, and to Independent
Directors in lieu of directors' fees which would otherwise be payable to such
Independent Directors, pursuant to such policies which may be adopted by the
Administrator from time to time.
 
ARTICLE V.
 
TERMS OF OPTIONS
 
      5.1. Option Price. The price per share of the shares subject to each
Option granted to Employees, Independent Directors and Consultants shall be set
by the Administrator; provided, however, that:


      (a) In the case of Incentive Stock Options, such price shall not be less
than 100% of the Fair Market Value of a share of Common Stock on the date the
Option is granted (or the date the Option is modified, extended or renewed for
purposes of Section 424(h) of the Code);
 
      (b) In the case of Incentive Stock Options granted to an individual then
owning (within the meaning of Section 424(d) of the Code) more than 10% of the
total combined voting power of all classes of stock of the Company or any
Subsidiary or parent corporation thereof (within the meaning of Section 422 of
the Code), such price shall not be less than 110% of the Fair Market Value of a
share of Common Stock on the date the Option is granted (or the date the Option
is modified, extended or renewed for purposes of Section 424(h) of the Code);
and
 
      (c) In the case of Non-Qualified Stock Options, such price shall not be
less than 100% of the Fair Market Value of a share of Common Stock on the date
the Option is granted.
 
      5.2. Option Term. The term of an Option granted to an Employee,
Independent Director or Consultant shall be set by the Administrator in its
discretion; provided, however, that, in the case of Incentive Stock Options, the
term shall not be more than ten (10) years from the date the Incentive Stock
Option is granted, or five (5) years from the date the Incentive Stock Option is
granted if the Incentive Stock Option is granted to an individual then owning
(within the meaning of Section 424(d) of the Code) more than 10% of the total
combined voting power of all classes of stock of the Company or any Subsidiary
or parent corporation thereof (within the meaning of Section 422 of the Code).
Except as limited by requirements of Section 422 of the Code and regulations and
rulings thereunder applicable to Incentive Stock Options, the Administrator may
extend the term of any outstanding Option in connection with any Termination of
Employment, Termination of Directorship or Termination of Consultancy of the
Holder, or amend any other term or condition of such Option relating to such a
Termination of Employment, Termination of Directorship or Termination of
Consultancy.
 
      5.3. Option Vesting.
 
      (a) The period during which the right to exercise, in whole or in part, an
Option granted to an Employee, Independent Director or a Consultant vests in the
Holder shall be set by the Administrator and the Administrator may determine
that an Option may not be exercised in whole or in part for a specified period
after it is granted; provided, however, that, unless the Administrator otherwise
provides in the terms of the Award Agreement or otherwise, no Option shall be
exercisable by any Holder who is then subject to Section 16 of the Exchange Act
within the period ending six months and one day after the date the Option is
granted. At any time after grant of an Option, the Administrator may, in its
sole and absolute discretion and subject to whatever terms and conditions it
selects, accelerate the period during which an Option granted to an Employee,
Independent Director or Consultant vests.

 
9

--------------------------------------------------------------------------------

 
 
      (b) No portion of an Option granted to an Employee, Independent Director
or Consultant which is unexercisable at Termination of Employment, Termination
of Directorship or Termination of Consultancy, as applicable, shall thereafter
become exercisable, except as may be otherwise provided by the Administrator
either in the Award Agreement or by action of the Administrator following the
grant of the Option.
 
      (c) To the extent that the aggregate fair market value of stock with
respect to which "incentive stock options" (within the meaning of Section 422 of
the Code, but without regard to Section 422(d) of the Code) are exercisable for
the first time by a Holder during any calendar year under the Plan, and all
other plans of the Company and any Subsidiary or parent corporation thereof,
within the meaning of Section 424 of the Code, exceeds $100,000, the Options
shall be treated as Non-Qualified Stock Options to the extent required by
Section 422 of the Code. The rule set forth in the preceding sentence shall be
applied by taking Options and other "incentive stock options" into account in
the order in which they were granted. For purposes of this Section 5.3(c), the
fair market value of stock shall be determined as of the time the Option or
other "incentive stock options" with respect to such stock is granted.
 
      5.4. Substitute Awards. Notwithstanding the foregoing provisions of this
Article V to the contrary, in the case of an Option that is a Substitute Award,
the price per share of the shares subject to such Option may be less than the
Fair Market Value per share on the date of grant, provided, that the excess of:
(a) the aggregate Fair Market Value (as of the date such Substitute Award is
granted) of the shares subject to the Substitute Award, over (b) the aggregate
exercise price thereof does not exceed the excess of: (x) the aggregate fair
market value (as of the time immediately preceding the transaction giving rise
to the Substitute Award, such fair market value to be determined by
the Committee) of the shares of the predecessor entity that were subject to the
grant assumed or substituted for by the Company, over (y) the aggregate exercise
price of such shares.
 
ARTICLE VI.
 
EXERCISE OF OPTIONS
 
      6.1. Partial Exercise. An exercisable Option may be exercised in whole or
in part. However, an Option shall not be exercisable with respect to fractional
shares and the Administrator may require that, by the terms of the Option, a
partial exercise be with respect to a minimum number of shares.
 
      6.2. Manner of Exercise. All or a portion of an exercisable Option shall
be deemed exercised upon delivery of all of the following to the Secretary of
the Company, or such other person or entity designated by the Board, or his, her
or its office, as applicable:
  
      (a) A written notice complying with the applicable rules established by
the Administrator stating that the Option, or a portion thereof, is exercised.
The notice shall be signed by the Holder or other person then entitled to
exercise the Option or such portion of the Option;
 
      (b) Such representations and documents as the Administrator, in its
absolute discretion, deems necessary or advisable to effect compliance with all
applicable provisions of the Securities Act and any other federal or state
securities laws or regulations. The Administrator may, in its absolute
discretion, also take whatever additional actions it deems appropriate to effect
such compliance including, without limitation, placing legends on share
certificates and issuing stop-transfer notices to agents and registrars;
  
      (c) In the event that the Option shall be exercised pursuant to
Section 12.1 by any person or persons other than the Holder, appropriate proof
of the right of such person or persons to exercise the Option; and

 
10

--------------------------------------------------------------------------------

 

      (d) Full cash payment to the Secretary of the Company for the shares with
respect to which the Option, or portion thereof, is exercised. However, the
Administrator may, in its discretion, (i) allow payment, in whole or in part,
through the delivery of shares of Common Stock which have been owned by the
Holder for at least six months, duly endorsed for transfer to the Company with a
Fair Market Value on the date of delivery equal to the aggregate exercise price
of the Option or exercised portion thereof; (ii) allow payment, in whole or in
part, through the surrender of shares of Common Stock then issuable upon
exercise of the Option having a Fair Market Value on the date of Option exercise
equal to the aggregate exercise price of the Option or exercised portion
thereof; (iii) allow payment, in whole or in part, through the delivery of
property of any kind which constitutes good and valuable consideration;
(iv) allow payment, in whole or in part, through the delivery of a notice that
the Holder has placed a market sell order with a broker with respect to shares
of Common Stock then issuable upon exercise of the Option, and the broker timely
pays a sufficient portion of the net proceeds of the sale to the Company in
satisfaction of the Option exercise price; or (v) allow payment through any
combination of the consideration provided in the foregoing subparagraphs (i),
(ii), (iii) and (iv); provided, however, that the payment in the manner
prescribed in the preceding paragraphs shall not be permitted to the extent that
the Administrator determines that payment in such manner shall result in an
extension or maintenance of credit, an arrangement for the extension of credit,
or a renewal or an extension of credit in


the form of a personal loan to or for any Director or executive officer of the
Company that is prohibited by Section 13(k) of the Exchange Act or other
applicable law.
      6.3. Conditions to Issuance of Stock Certificates. The Company shall not
be required to issue or deliver any certificate or certificates for shares of
stock purchased upon the exercise of any Option or portion thereof prior to
fulfillment of all of the following conditions:


      (a) The admission of such shares to listing on all stock exchanges on
which such class of stock is then listed;
 
      (b) The completion of any registration or other qualification of such
shares under any state or federal law, or under the rulings or regulations of
the Securities and Exchange Commission or any other governmental regulatory body
which the Administrator shall, in its absolute discretion, deem necessary or
advisable;
 
      (c) The obtaining of any approval or other clearance from any state or
federal governmental agency which the Administrator shall, in its absolute
discretion, determine to be necessary or advisable;
 
      (d) The lapse of such reasonable period of time following the exercise of
the Option as the Administrator may establish from time to time for reasons of
administrative convenience; and
 
      (e) The receipt by the Company of full payment for such shares, including
payment of any applicable withholding tax, which in the discretion of the
Administrator may be in the form of consideration used by the Holder to pay for
such shares under Section 6.2(d).
      6.4. Rights as Stockholders. Holders shall not be, nor have any of the
rights or privileges of, stockholders of the Company in respect of any shares
purchasable upon the exercise of any part of an Option unless and until
certificates representing such shares have been issued by the Company to such
Holders.
 
      6.5. Ownership and Transfer Restrictions. The Administrator, in its
absolute discretion, may impose such restrictions on the ownership and
transferability of the shares purchasable upon the exercise of an Option as it
deems appropriate. Any such restriction shall be set forth in the respective
Award Agreement and may be referred to on the certificates evidencing such
shares. The Holder shall give the Company prompt notice of any disposition of
shares of Common Stock acquired by exercise of an Incentive Stock Option within
(a) two years from the date of granting (including the date the Option is
modified, extended or renewed for purposes of Section 424(h) of the Code) such
Option to such Holder, or (b) one year after the transfer of such shares to such
Holder.
 
      6.6. Additional Limitations on Exercise of Options. Holders may be
required to comply with any timing or other restrictions with respect to the
settlement or exercise of an Option, including a window-period limitation, as
may be imposed in the discretion of the Administrator.
 
ARTICLE VII.
 
AWARD OF RESTRICTED STOCK
 
      7.1. Eligibility. Subject to the Award Limit, Restricted Stock may be
awarded to any Employee who the Administrator determines is a key Employee, or
any Independent Director or any Consultant who the Administrator determines
should receive such an Award.

 
11

--------------------------------------------------------------------------------

 
 
      7.2. Award of Restricted Stock.
 
      (a) The Administrator may from time to time, in its absolute discretion:


      (i) Determine which Employees are key Employees, and select from among the
Key Employees, Independent Directors or Consultants (including Employees,
Independent Directors or Consultants who have previously received Awards under
the Plan) such of them as in its opinion should be awarded Restricted Stock; and


      (ii) Determine the purchase price, if any, and other terms and conditions
applicable to such Restricted Stock, consistent with the Plan.
 
      (b) The Administrator shall establish the purchase price, if any, and form
of payment for Restricted Stock; provided, however, that such purchase price
shall be no less than the par value of the Common Stock to be purchased, unless
otherwise permitted by applicable state law. In all cases, legal consideration
shall be required for each issuance of Restricted Stock.
 
      (c) Upon the selection of an Employee, Independent Director or Consultant
to be awarded Restricted Stock, the Administrator shall instruct the Secretary
of the Company to issue such Restricted Stock and may impose such conditions on
the issuance of such Restricted Stock as it deems appropriate.
 
      7.3. Rights as Stockholders. Subject to Section 7.4, upon delivery of the
shares of Restricted Stock to the escrow holder pursuant to Section 7.6, the
Holder shall have, unless otherwise provided by the Administrator, all the
rights of a stockholder with respect to said shares, subject to the restrictions
in his or her Award Agreement, including the right to receive all dividends and
other distributions paid or made with respect to the shares; provided, however,
that, in the discretion of the Administrator, any extraordinary distributions
with respect to the Common Stock shall be subject to the restrictions set forth
in Section 7.4.
    
      7.4. Restriction. All shares of Restricted Stock issued under the Plan
(including any shares received by Holders thereof with respect to shares of
Restricted Stock as a result of stock dividends, stock splits or any other form
of recapitalization) shall, in the terms of each individual Award Agreement, be
subject to such restrictions as the Administrator shall provide, which
restrictions may include, without limitation, restrictions concerning voting
rights and transferability and restrictions based on duration of employment,
directorship or consultancy with the Company, Company performance and individual
performance; provided, however, that, unless the Administrator otherwise
provides in the terms of the Award Agreement or otherwise, no share of
Restricted Stock granted to a person subject to Section 16 of the Exchange Act
shall be sold, assigned or otherwise transferred until at least six months and
one day have elapsed from the date on which the Restricted Stock was issued, and
provided, further, that, except with respect to shares of Restricted Stock
granted to Section 162(m) Participants, by action taken after the Restricted
Stock is issued, the Administrator may, on such terms and conditions as it may
determine to be appropriate, remove any or all of the restrictions imposed by
the terms of the Award Agreement. Restricted Stock may not be sold or encumbered
until all restrictions are terminated or expire. If no consideration was paid by
the Holder upon issuance, a Holder's rights in unvested Restricted Stock shall
lapse, and such Restricted Stock shall be surrendered to the Company without
consideration, upon Termination of Employment, Termination of Directorship, or
Termination of Consultancy, as applicable; and, provided, however, that the
Administrator in its sole and absolute discretion may provide that such rights
shall not lapse in the event of a Termination of Employment, Termination of
Directorship or Termination of Consultancy, as applicable, following a "change
of ownership or control" (within the meaning of Treasury Regulation Section
1.162-27(e)(2)(v) or any successor regulation thereto) of the Company or because
of the Holder's death or disability; and, provided, further, except with respect
to shares of Restricted Stock granted to Section 162(m) Participants, the
Administrator in its sole and absolute discretion may provide that no such lapse
or surrender shall occur in the event of a Termination of Employment,
Termination of Directorship, or Termination of Consultancy, as applicable,
without cause or following any Change in Control or because of the Holder's
retirement, or otherwise.
    
      7.5. Repurchase of Restricted Stock. The Administrator shall provide in
the terms of each individual Award Agreement that the Company shall have the
right to repurchase from the Holder the Restricted Stock then subject to
restrictions under the Award Agreement immediately upon a Termination of
Employment, Termination of Directorship, or Termination of Consultancy, as
applicable, at a cash price per share equal to the price paid by the Holder for
such Restricted Stock; provided, however, that the Administrator in its sole and
absolute discretion may provide that no such right of repurchase shall exist in
the event of a Termination of Employment, Termination of Directorship or
Termination of Consultancy, as applicable, following a "change of ownership or
control" (within the meaning of Treasury Regulation Section 1.162-27(e)(2)(v) or
any successor regulation thereto) of the Company or because of the Holder's
death or disability; and, provided, further, that, except with respect to shares
of Restricted Stock granted to Section 162(m)

 
12

--------------------------------------------------------------------------------

 
 
Participants, the Administrator in its sole and absolute discretion may provide
that no such right of repurchase shall exist in the event of a Termination of
Employment, Termination of Directorship, or Termination of Consultancy, as
applicable, without cause or following any Change in Control or because of the
Holder's retirement, or otherwise.
 
      7.6. Escrow. The Secretary of the Company or such other escrow holder as
the Administrator may appoint shall retain physical custody of each certificate
representing Restricted Stock until all of the restrictions imposed under the
Award Agreement with respect to the shares evidenced by such certificate expire
or shall have been removed.
 
      7.7. Legend. In order to enforce the restrictions imposed upon shares of
Restricted Stock hereunder, the Administrator shall cause a legend or legends to
be placed on certificates representing all shares of Restricted Stock that are
still subject to restrictions under Award Agreements, which legend or legends
shall make appropriate reference to the conditions imposed thereby.
 
      7.8. Section 83(b) Election. If a Holder makes an election under
Section 83(b) of the Code, or any successor section thereto, to be taxed with
respect to the Restricted Stock as of the date of transfer of the Restricted
Stock rather than as of the date or dates upon which the Holder would otherwise
be taxable under Section 83(a) of the Code, the Holder shall deliver a copy of
such election to the Company immediately after filing such election with the
Internal Revenue Service.
 
ARTICLE VIII.
 
PERFORMANCE AWARDS, DIVIDEND EQUIVALENTS, DEFERRED STOCK,
STOCK PAYMENTS, RESTRICTED STOCK UNITS
 
      8.1. Eligibility. Subject to the Award Limit, one or more Performance
Awards, Dividend Equivalent awards, Deferred Stock awards, Stock Payment awards,
and/or Restricted Stock Unit awards may be granted to any Employee whom the
Administrator determines is a key Employee, or any Independent Director or any
Consultant whom the Administrator determines should receive such an Award.
 
      8.2. Performance Awards.
 
      (a) Any key Employee, Independent Director or Consultant selected by the
Administrator may be granted one or more Performance Awards. The value of such
Performance Awards may be linked to any one or more of the Performance Criteria
or other specific performance criteria determined appropriate by the
Administrator, in each case on a specified date or dates or over any period or
periods determined by the Administrator. In making such determinations, the
Administrator shall consider (among such other factors as it deems relevant in
light of the specific type of award) the contributions, responsibilities and
other compensation of the particular key Employee, Independent Director or
Consultant.
 
      (b) Without limiting Section 8.2(a), the Administrator may grant
Performance Awards to any Section 162(m) Participant in the form of a cash bonus
payable upon the attainment of objective performance goals which are established
by the Administrator and relate to one or more of the Performance Criteria, in
each case on a specified date or dates or over any period or periods determined
by the Administrator. Any such bonuses paid to Section 162(m) Participants shall
be based upon objectively determinable bonus formulas established in accordance
with the provisions of Section 3.2. The maximum aggregate amount of all
Performance Awards granted to a Section 162(m) Participant under this
Section 8.2(b) during any calendar year shall not exceed the Award Limit. Unless
otherwise specified by the Administrator at the time of grant, the Performance
Criteria with respect to a Performance Award payable to a Section 162(m)
Participant shall be determined on the basis of generally accepted accounting
principles.
 
      8.3. Dividend Equivalents.
 
      (a) Any key Employee, Independent Director or Consultant selected by the
Administrator may be granted Dividend Equivalents based on the dividends
declared on Common Stock, to be credited as of dividend payment dates, during
the period between the date a Stock Appreciation Right, Deferred Stock,
Performance Award or Restricted Stock Unit award is granted and the date such
Stock Appreciation Right, Deferred Stock, Performance Award or Restricted Stock
Unit award vests, is exercised, is distributed or expires, as determined by the
Administrator. Such Dividend Equivalents shall be converted to cash
or additional shares of Common Stock by such formula and at such time and
subject to such limitations as may be determined by the Administrator.

 
13

--------------------------------------------------------------------------------

 
 
      (b) Any Holder of an Option who is an Employee, Independent Director or
Consultant selected by the Administrator may be granted Dividend Equivalents
based on the dividends declared on Common Stock, to be credited as of dividend
payment dates, during the period between the date an Option is granted and the
date such Option vests, is exercised, or expires, as determined by the
Administrator. Such Dividend Equivalents shall be converted to cash or
additional shares of Common Stock by such formula and at such time and subject
to such limitations as may be determined by the Administrator.
 
      (c) Dividend Equivalents granted with respect to Options intended to be
qualified performance-based compensation for purposes of Section 162(m) of the
Code shall be payable, with respect to pre-exercise periods, regardless of
whether such Option is subsequently exercised.
 
      8.4. Stock Payments. Any key Employee, Independent Director or Consultant
selected by the Administrator may receive Stock Payments in the manner
determined from time to time by the Administrator. The number of shares shall be
determined by the Administrator and may be based upon the Performance Criteria
or other specific performance criteria determined appropriate by the
Administrator, determined on the date such Stock Payment is made or on any date
thereafter.
 
      8.5. Deferred Stock. Any key Employee, Independent Director or Consultant
selected by the Administrator may be granted an award of Deferred Stock in the
manner determined from time to time by the Administrator. The number of shares
of Deferred Stock shall be determined by the Administrator and may be linked to
the Performance Criteria or other specific performance criteria determined to be
appropriate by the Administrator, in each case on a specified date or dates or
over any period or periods determined by the Administrator. Common Stock
underlying a Deferred Stock award will not be issued until the Deferred Stock
award has vested, pursuant to a vesting schedule or performance criteria set by
the Administrator. Unless otherwise provided by the Administrator, a Holder of
Deferred Stock shall have no rights as a Company stockholder with respect to
such Deferred Stock until such time as the Award has vested and the Common Stock
underlying the Award has been issued.
 
      8.6. Restricted Stock Units. Any key Employee, Independent Director or
Consultant selected by the Administrator may be granted an award of Restricted
Stock Units in the manner determined from time to time by the Administrator. The
Administrator is authorized to make awards of Restricted Stock Units in such
amounts and subject to such terms and conditions as determined by the
Administrator. The Administrator shall specify the date or dates on which the
Restricted Stock Units shall become fully vested and nonforfeitable, and may
specify such conditions to vesting as it deems appropriate, and may specify that
such Restricted Stock Units become fully vested and nonforfeitable pursuant to
the satisfaction of one or more Performance Goals or other specific performance
goals as the Administrator determines to be appropriate at the time of the grant
of the Restricted Stock Units or thereafter, in each case on a specified date or
dates or over any period or periods determined by the Administrator. The
Administrator shall specify the distribution dates applicable to each award of
Restricted Stock Units which shall be no earlier than the vesting dates or
events of the award and may be determined at the election of the Employee,
Independent Director or Consultant. On the distribution dates, the Company shall
issue to the Holder one unrestricted, fully transferable share of Common Stock
for each Restricted Stock Unit distributed. The Administrator shall specify the
purchase price, if any, to be paid by the Employee, Independent Director or
Consultant to the Company for such shares of Common Stock to be distributed
pursuant to the Restricted Stock Unit award.
 
      8.7. Term. The term of a Performance Award, Dividend Equivalent award,
Deferred Stock award, Stock Payment award and/or Restricted Stock Unit award
shall be set by the Administrator in its discretion.
 
      8.8. Exercise or Purchase Price. The Administrator may establish the
exercise or purchase price of a Performance Award, shares of Deferred Stock,
shares distributed as a Stock Payment award or shares distributed pursuant to a
Restricted Stock Unit award; provided, however, that such price shall not be
less than the par value of a share of Common Stock, unless otherwise permitted
by applicable state law.

 
14

--------------------------------------------------------------------------------

 
 
      8.9. Exercise upon Termination of Employment, Termination of Consultancy
or Termination of Directorship. A Performance Award, Dividend Equivalent award,
Deferred Stock award, Stock Payment award and/or Restricted Stock Unit award is
exercisable or distributable only while the Holder is an Employee, Consultant or
Independent Director, as applicable; provided, however, that the Administrator
in its sole and absolute discretion may provide that the Performance Award,
Dividend Equivalent award, Deferred Stock award, Stock Payment award and/or
Restricted Stock Unit award may be exercised or distributed subsequent to a
Termination of Employment, Termination of Directorship or Termination of
Consultancy following a "change of control or ownership" (within the meaning of
Section 1.162-27(e)(2)(v) or any successor regulation thereto) of the Company;
and, provided, further, that, except with respect to Performance Awards granted
to Section 162(m) Participants, the Administrator in its sole and absolute
discretion may provide that Performance Awards may be exercised or paid
following a Termination of Employment, Termination of Directorship or
Termination of Consultancy without cause, or following a Change in Control, or
because of the Holder's retirement, death or disability, or otherwise.
 
      8.10. Form of Payment. Payment of the amount determined under Section 8.2
or 8.3 above shall be in cash, in Common Stock or a combination of both, as
determined by the Administrator. To the extent any payment under this
Article VIII is effected in Common Stock, it shall be made subject to
satisfaction of all provisions of Section 6.3.
 
ARTICLE IX.
 
STOCK APPRECIATION RIGHTS
 
      9.1. Grant of Stock Appreciation Rights. A Stock Appreciation Right may be
granted to any key Employee, Independent Director or Consultant selected by the
Administrator. A Stock Appreciation Right may be granted: (a) in connection and
simultaneously with the grant of an Option, (b) with respect to a previously
granted Option, or (c) independent of an Option. A Stock Appreciation Right
shall be subject to such terms and conditions not inconsistent with the Plan as
the Administrator shall impose and shall be evidenced by an Award Agreement.
 
      9.2. Coupled Stock Appreciation Rights.
 
      (a) A Coupled Stock Appreciation Right ("CSAR") shall be related to a
particular Option and shall be exercisable only when and to the extent the
related Option is exercisable.
 
      (b) A CSAR may be granted to the Holder for no more than the number of
shares subject to the simultaneously or previously granted Option to which it is
coupled.
 
      (c) A CSAR shall entitle the Holder (or other person entitled to exercise
the Option pursuant to the Plan) to surrender to the Company unexercised a
portion of the Option to which the CSAR relates (to the extent then exercisable
pursuant to its terms) and to receive from the Company in exchange therefor an
amount determined by multiplying the difference obtained by subtracting the
Option exercise price from the Fair Market Value of a share of Common Stock on
the date of exercise of the CSAR by the number of shares of Common Stock with
respect to which the CSAR shall have been exercised, subject to any limitations
the Administrator may impose.
 
      9.3. Independent Stock Appreciation Rights.
 
      (a) An Independent Stock Appreciation Right ("ISAR") shall be unrelated to
any Option and shall have a term set by the Administrator. An ISAR shall be
exercisable in such installments as the Administrator may determine. An ISAR
shall cover such number of shares of Common Stock as the Administrator may
determine; provided, however, that unless the Administrator otherwise provides
in the terms of the ISAR or otherwise, no ISAR granted to a person subject to
Section 16 of the Exchange Act shall be exercisable until at least six months
have elapsed following the date on which the Option was granted. The exercise
price per share of Common Stock subject to each ISAR shall be set by the
Administrator; provided, that such exercise price per share shall not be less
than 100% of the Fair Market Value of a share of Common Stock on the date the
ISAR is granted. An ISAR is exercisable only while the Holder is an Employee,
Independent Director or Consultant; provided, that the Administrator may
determine that the ISAR may be exercised subsequent to Termination of
Employment, Termination of Directorship or Termination of Consultancy without
cause, or following a Change in Control of the Company, or because of the
Holder's retirement, death or disability, or otherwise.
 
      (b) An ISAR shall entitle the Holder (or other person entitled to exercise
the ISAR pursuant to the Plan) to exercise all or a specified portion of the
ISAR (to the extent then exercisable pursuant to its terms) and to receive from
the Company an amount determined by multiplying (i) the difference obtained by
subtracting the exercise price per share of the ISAR from the Fair Market Value
of a share of Common Stock on the date of exercise of the ISAR by (ii) the
number of shares of Common Stock with respect to which the ISAR shall have been
exercised, subject to any limitations the Administrator may impose.

 
15

--------------------------------------------------------------------------------

 
 
      9.4. Payment and Limitations on Exercise.
 
      (a) Payment of the amounts determined under Section 9.2(c) and 9.3(b)
above shall be in shares of Common Stock (based on its Fair Market Value as of
the date the Stock Appreciation Right is exercised). The Company shall not be
required to issue or deliver any certificate or certificates for shares of stock
issuable upon the exercise of any Stock Appreciation Right prior to fulfillment
of the conditions set forth in Section 6.3 above.
 
      (b) Holders of Stock Appreciation Rights may be required to comply with
any timing or other restrictions with respect to the settlement or exercise of a
Stock Appreciation Right, including a window-period limitation, as may be
imposed in the discretion of the Administrator.
 
ARTICLE X.
 
COMPLIANCE WITH SECTION 409A OF THE CODE
 
      10.1. Awards subject to Code Section 409A. Any Award that constitutes, or
provides for, a deferral of compensation subject to Section 409A of the Code (a
"Section 409A Award") shall satisfy the requirements of Section 409A of the Code
and this Article X, to the extent applicable. The Award Agreement with respect
to a Section 409A Award shall incorporate the terms and conditions required by
Section 409A of the Code and this Article X.
 
      10.2. Distributions under a Section 409A Award.
 
      (a) Subject to subsection (b), any shares of Common Stock or other
property or amounts to be paid or distributed upon the grant, issuance, vesting,
exercise or payment of a Section 409A Award shall be distributed in accordance
with the requirements of Section 409A(a)(2) of the Code, and shall not be
distributed earlier than:


      (i) the Holder's separation from service, as determined by the Secretary
of the Treasury,
 
      (ii) the date the Holder becomes disabled,
 
      (iii) the Holder's death,
  
      (iv) a specified time (or pursuant to a fixed schedule) specified under
the Award Agreement at the date of the deferral compensation,
  
      (v) to the extent provided by the Secretary of the Treasury, a change in
the ownership or effective control of the Company or a Subsidiary, or in the
ownership of a substantial portion of the assets of the Company or a
Subsidiary, or
 
      (vi) the occurrence of an unforeseeable emergency with respect to the
Holder.
 
      (b) In the case of a Holder who is a specified employee, the requirement
of paragraph (a)(i) shall be met only if the distributions with respect to the
Section 409A Award may not be made before the date which is six months after the
Holder's separation from service (or, if earlier, the date of the Holder's
death). For purposes of this subsection (b), a Holder shall be a specified
employee if such Holder is a key employee (as defined in Section 416(i) of the
Code without regard to paragraph (5) thereof) of a corporation any stock of
which is publicly traded on an established securities market or otherwise, as
determined under Section 409A(a)(2)(B)(i) of the Code and the Treasury
Regulations thereunder.
 
      (c) The requirement of paragraph (a)(vi) shall be met only if, as
determined under Treasury Regulations under Section 409A(a)(2)(B)(ii) of the
Code, the amounts distributed with respect to the unforeseeable emergency do not
exceed the amounts necessary to satisfy such unforeseeable emergency plus
amounts necessary to pay taxes reasonably anticipated as a result of the
distribution, after taking into account the extent to which such unforeseeable
emergency is or may be relieved through reimbursement or compensation by
insurance or otherwise or by liquidation of the Holder's assets (to the extent
the liquidation of such assets would not itself cause severe financial
hardship).

 
16

--------------------------------------------------------------------------------

 
 
      (d) For purposes of this Section, the terms specified therein shall have
the respective meanings ascribed thereto under Section 409A of the Code and the
Treasury Regulations thereunder.
 
      10.3. Prohibition on Acceleration of Benefits. The time or schedule of any
distribution or payment of any shares of Common Stock or other property or
amounts under a Section 409A Award shall not be accelerated, except as otherwise
permitted under Section 409A(a)(3) of the Code and the Treasury Regulations
thereunder.
 
      10.4. Elections under Section 409A Awards.
 
      (a) Any deferral election provided under or with respect to an Award to
any Employee, Independent Director or Consultant, or to the Holder of a
Section 409A Award, shall satisfy the requirements of Section 409A(a)(4)(B) of
the Code, to the extent applicable, and, except as otherwise permitted under
paragraph (i) or (ii), any such deferral election with respect to compensation
for services performed during a taxable year shall be made not later than the
close of the preceding taxable year, or at such other time as provided in
Treasury Regulations.


      (i) In the case of the first year in which an Employee, Independent
Director or Consultant, or the Holder, becomes eligible to participate in the
Plan, any such deferral election may be made with respect to services to be
performed subsequent to the election within thirty (30) days after the date the
Employee, Independent Director or Consultant, or the Holder, becomes eligible to
participate in the Plan, as provided under Section 409A(a)(4)(B)(ii) of the
Code.
 
      (ii) In the case of any performance-based compensation based on services
performed by an Employee, Independent Director or Consultant, or the Holder,
over a period of at least twelve (12) months, any such deferral election may be
made no later than six months before the end of the period, as provided under
Section 409A(a)(4)(B)(iii) of the Code.
      (b) In the event that a Section 409A Award permits, under a subsequent
election by the Holder of such Section 409A Award, a delay in a distribution or
payment of any shares of Common Stock or other property or amounts under such
Section 409A Award, or a change in the form of distribution or payment, such
subsequent election shall satisfy the requirements of Section 409A(a)(4)(C) of
the Code, and:


      (i) such subsequent election may not take effect until at least twelve
(12) months after the date on which the election is made,
 
      (ii) in the case such subsequent election relates to a distribution or
payment not described in Section 10.2(a)(ii), (iii) or (vi), the first payment
with respect to such election may be deferred for a period of not less than five
years from the date such distribution or payment otherwise would have been
made, and


      (iii) in the case such subsequent election relates to a distribution or
payment described in Section 10.2(a)(iv), such election may not be made less
than twelve (12) months prior to the date of the first scheduled distribution or
payment under Section 10.2(a)(iv).
 
      10.5. Compliance in Form and Operation. A Section 409A Award, and any
election under or with respect to such Section 409A Award, shall comply in form
and operation with the requirements of Section 409A of the Code and the Treasury
Regulations thereunder.
 
ARTICLE XI.
 
ADMINISTRATION
 
      11.1. Compensation Committee. The Compensation Committee (or another
committee or a subcommittee of the Board assuming the functions of the Committee
under the Plan) shall consist solely of two or more Independent Directors
appointed by and holding office at the pleasure of the Board, each of whom is
intended to qualify as both a "non-employee director" as defined by Rule 16b-3
and an "outside director" for purposes of Section 162(m) of the Code.
Appointment of Committee members shall be effective upon acceptance of
appointment. Committee members may resign at any time by delivering written
notice to the Board. Vacancies in the Committee may be filled by the Board.

 
17

--------------------------------------------------------------------------------

 
 
      11.2. Duties and Powers of Committee. It shall be the duty of the
Committee to conduct the general administration of the Plan in accordance with
its provisions. The Committee shall have the power to interpret the Plan and the
Award Agreements, and to adopt such rules for the administration, interpretation
and application of the Plan as are consistent therewith, to interpret, amend or
revoke any such rules and to amend any Award Agreement provided that the rights
or obligations of the Holder of the Award that is the subject of any such Award
Agreement are not affected adversely. Any such grant or award under the Plan
need not be the same with respect to each Holder. Any such interpretations and
rules with respect to Incentive Stock Options shall be consistent with the
provisions of Section 422 of the Code. In its absolute discretion, the Board
may at any time and from time to time exercise any and all rights and duties of
the Committee under the Plan except with respect to matters which under
Rule 16b-3 or Section 162(m) of the Code, or any regulations or rules issued
thereunder, are required to be determined in the sole discretion of the
Committee. Notwithstanding the foregoing, the full Board, acting by a majority
of its members in office, shall conduct the general administration of the Plan
with respect to Awards granted to Independent Directors.
 
      11.3. Majority Rule; Unanimous Written Consent. The Committee shall act by
a majority of its members in attendance at a meeting at which a quorum is
present or by a memorandum or other written instrument signed by all members of
the Committee.
 
      11.4. Compensation; Professional Assistance; Good Faith Actions. Members
of the Committee shall receive such compensation, if any, for their services as
members as may be determined by the Board. All expenses and liabilities which
members of the Committee incur in connection with the administration of the Plan
shall be borne by the Company. The Committee may, with the approval of the
Board, employ attorneys, consultants, accountants, appraisers, brokers or other
persons. The Committee, the Company and the Company's officers and Directors
shall be entitled to rely upon the advice, opinions or valuations of any such
persons. All actions taken and all interpretations and determinations made by
the Committee or the Board in good faith shall be final and binding upon all
Holders, the Company and all other interested persons. No members of the
Committee or Board shall be personally liable for any action, determination or
interpretation made in good faith with respect to the Plan or Awards, and all
members of the Committee and the Board shall be fully protected by the Company
in respect of any such action, determination or interpretation.
 
      11.5. Delegation of Authority to Grant Awards. The Committee may, but need
not, delegate from time to time some or all of its authority to grant Awards
under the Plan to a committee consisting of one or more members of the Committee
or of one or more officers of the Company; provided, however, that the Committee
may not delegate its authority to grant Awards to individuals: (a) who are
subject on the date of the grant to the reporting rules under Section 16(a) of
the Exchange Act, (b) who are Section 162(m) Participants, or (c) who are
officers of the Company who are delegated authority by the Committee hereunder.
Any delegation hereunder shall be subject to the restrictions and limits that
the Committee specifies at the time of such delegation of authority and may be
rescinded at any time by the Committee. At all times, any committee appointed
under this Section 11.5 shall serve in such capacity at the pleasure of the
Committee.
 
ARTICLE XII.
 
MISCELLANEOUS PROVISIONS
 
      12.1. Transferability of Awards.
 
      (a) Except as otherwise provided in Section 12.1(b):


      (i) No Award under the Plan may be sold, pledged, assigned or transferred
in any manner other than by will or the laws of descent and distribution or,
subject to the consent of the Administrator, pursuant to a DRO, unless and until
such Award has been exercised, or the shares underlying such Award have been
issued, and all restrictions applicable to such shares have lapsed;
 
      (ii) No Option, Restricted Stock award, Deferred Stock award, Performance
Award, Stock Appreciation Right, Dividend Equivalent award, Stock Payment award
or Restricted Stock Unit award or interest or right therein shall be liable for
the debts, contracts or engagements of the Holder or his successors in interest
or shall be subject to disposition by transfer, alienation, anticipation,
pledge, encumbrance, assignment or any other means whether such disposition be
voluntary or involuntary or by operation of law by judgment, levy, attachment,
garnishment or any other legal or equitable proceedings (including bankruptcy),
and any attempted disposition thereof shall be null and void and of no effect,
except to the extent that such disposition is permitted by the preceding
sentence; and

 
18

--------------------------------------------------------------------------------

 

      (iii) During the lifetime of the Holder, only the Holder may exercise an
Option or other Award (or any portion thereof) granted to him under the Plan,
unless it has been disposed of pursuant to a DRO; after the death of the Holder,
any exercisable portion of an Option or other Award may, prior to the time when
such portion becomes unexercisable under the Plan or the applicable Award
Agreement, be exercised by his personal representative or by any person
empowered to do so under the deceased Holder's will or under the then applicable
laws of descent and distribution.
 
      (b) Notwithstanding Section 12.1(a), the Administrator, in its sole
discretion, may determine to permit a Holder to transfer a Non-Qualified Stock
Option to any one or more Permitted Transferees (as defined below), subject to
the following terms and conditions: (i) a Non-Qualified Stock Option transferred
to a Permitted Transferee shall not be assignable or transferable by the
Permitted Transferee other than by will or the laws of descent and distribution;
(ii) any Non-Qualified Stock Option which is transferred to a Permitted
Transferee shall continue to be subject to all the terms and conditions of the
Non-Qualified Stock Option as applicable to the original Holder (other than the
ability to further transfer the Non-Qualified Stock Option); and (iii) the
Holder and the Permitted Transferee shall execute any and all documents
requested by the Administrator, including, without limitation documents to
(A) confirm the status of the transferee as a Permitted Transferee, (B) satisfy
any requirements for an exemption for the transfer under applicable federal and
state securities laws and (C) evidence the transfer. For purposes of this
Section 12.1(b), "Permitted Transferee" shall mean, with respect to a Holder,
any child, stepchild, grandchild, parent, stepparent, grandparent, spouse,
former spouse, sibling, niece, nephew, mother-in-law, father-in-law, son-in-law,
daughter-in-law, brother-in-law, or sister-in-law, including adoptive
relationships, any person sharing the Holder's household (other than a tenant or
employee), a trust in which these persons (or the Holder) control the management
of assets, and any other entity in which these persons (or the Holder) own more
than fifty percent of the voting interests, or any other transferee specifically
approved by the Administrator after taking into account any state or federal tax
or securities laws applicable to transferable Non-Qualified Stock Options.
 
      12.2. Amendment, Suspension or Termination of the Plan. Except as
otherwise provided in this Section 12.2, the Plan may be wholly or partially
amended or otherwise modified, suspended or terminated at any time or from time
to time by the Administrator. However, without approval of the Company's
stockholders given within twelve (12) months before or after the action by the
Administrator, no action of the Administrator may, except as provided in
Section 12.3, (i) increase the limits imposed in Section 2.1 on the maximum
number of shares which may be issued under the Plan, (ii) expand the classes of
persons to whom Awards may be granted under the Plan, or (iii) decrease the
exercise price of any outstanding Option or Stock Appreciation Right granted
under the Plan. No amendment, suspension or termination of the Plan shall,
without the consent of the Holder, alter or impair any rights or obligations
under any Award theretofore granted or awarded, unless the Award itself
otherwise expressly so provides. No Awards may be granted or awarded during any
period of suspension or after termination of the Plan, and in no event may any
Award be granted under the Plan after the first to occur of the following
events:


      (a) The expiration of ten (10) years from the date the Plan is adopted by
the Board; or
 
      (b) The expiration of ten (10) years from the date the Plan is approved by
the Company's stockholders under Section 12.4.
 
      12.3. Changes in Common Stock or Assets of the Company, Acquisition or
Liquidation of the Company and Other Corporate Events.
 
      (a) Subject to Section 12.3(e), in the event that the Administrator
determines that any dividend or other distribution (whether in the form of cash,
Common Stock, other securities or other property), recapitalization,
reclassification, stock split, reverse stock split, reorganization, merger,
consolidation, split-up, spin-off, combination, repurchase, liquidation,
dissolution, or sale, transfer, exchange or other disposition of all or
substantially all of the assets of the Company, or exchange of Common Stock or
other securities of the Company, issuance of warrants or other rights to
purchase Common Stock or other securities of the Company, or other similar
corporate transaction or event, in the Administrator's sole discretion, affects
the Common Stock such that an adjustment is determined by the Administrator to
be appropriate in order to prevent dilution or enlargement of the benefits or
potential benefits intended to be made available under the Plan or with respect
to an Award, then the Administrator shall, in such manner as it may deem
equitable, adjust any or all of:

 
19

--------------------------------------------------------------------------------

 

      (i) The number and kind of shares of Common Stock (or other securities or
property) with respect to which Awards may be granted or awarded (including, but
not limited to, adjustments of the limitations in Section 2.1 on the maximum
number and kind of shares which may be issued under the Plan, and the maximum
number and kind of shares which may be granted or issued as Restricted Stock
awards, Restricted Stock Unit awards, Performance Awards, Dividend Equivalent
awards, Deferred Stock awards or Stock Payment awards, and adjustments of the
Award Limit);
 
      (ii) The number and kind of shares of Common Stock (or other securities or
property) subject to outstanding Awards;
 
      (iii) The number and kind of shares of Common Stock (or other securities
or property) for which automatic grants are subsequently to be made to new and
continuing Independent Directors pursuant to Section 4.6(a); and
 
      (iv) The grant or exercise price with respect to any Award.
 
      (b) Subject to Sections 12.3(c) and 12.3(e), in the event of any
transaction or event described in Section 12.3(a) or any unusual or nonrecurring
transactions or events affecting the Company, any affiliate of the Company, or
the financial statements of the Company or any affiliate, or of changes in
applicable laws, regulations or accounting principles, the Administrator, in its
sole and absolute discretion, and on such terms and conditions as it deems
appropriate, either by the terms of the Award or by action taken prior to the
occurrence of such transaction or event and either automatically or upon the
Holder's request, is hereby authorized to take any one or more of the following
actions whenever the Administrator determines that such action is appropriate in
order to prevent dilution or enlargement of the benefits or potential benefits
intended to be made available under the Plan or with respect to any Award under
the Plan, to facilitate such transactions or events or to give effect to such
changes in laws, regulations or principles:
   
      (i) To provide for either the purchase of any such Award for an amount of
cash equal to the amount that could have been attained upon the exercise of such
Award or realization of the Holder's rights had such Award been currently
exercisable or payable or fully vested or the replacement of such Award with
other rights or property selected by the Administrator in its sole discretion;
  
      (ii) To provide that the Award cannot vest, be exercised or become payable
after such event;
 
      (iii) To provide that such Award shall be exercisable as to all shares
covered thereby, notwithstanding anything to the contrary in Section 5.3 or the
provisions of such Award;
 
      (iv) To provide that such Award be assumed by the successor or survivor
corporation, or a parent or subsidiary thereof, or shall be substituted for by
similar options, rights or awards covering the stock of the successor or
survivor corporation, or a parent or subsidiary thereof, with appropriate
adjustments as to the number and kind of shares and prices;
 
      (v) To make adjustments in the number and type of shares of Common Stock
(or other securities or property) subject to outstanding Awards, and/or in the
terms and conditions of (including the grant, exercise or purchase price), and
the criteria included in, outstanding options, rights and awards and options,
rights and awards which may be granted in the future; and
 
      (vi) To provide that, for a specified period of time prior to such event,
the restrictions imposed under an Award Agreement upon some or all shares of
Restricted Stock, Restricted Stock Units or Deferred Stock may be terminated,
and, in the case of Restricted Stock, some or all shares of such Restricted
Stock may cease to be subject to repurchase under Section 7.5 or forfeiture
under Section 7.4 after such event.

 
20

--------------------------------------------------------------------------------

 
 
      (c) Notwithstanding any other provision of the Plan, in the event of a
Change in Control, each outstanding Award shall be assumed or an equivalent
Award substituted by the successor corporation or a parent or subsidiary of the
successor corporation. In the event that the successor corporation refuses to
assume or substitute for the Award, the Committee may cause any or all of such
Awards to become fully exercisable immediately prior to the consummation of such
transaction and all forfeiture restrictions on any or all of such Awards to
lapse. If an Award is exercisable in lieu of assumption or substitution in the
event of a Change in Control, the Administrator shall notify the Participant
that the Award shall be fully exercisable for a period of fifteen (15) days from
the date of such notice, and the Award shall terminate upon the expiration of
such period. For the purposes of this Section 12.3(c), an Award shall be
considered assumed if, following the Change in Control, the Award confers the
right to purchase or receive, for each share of Common Stock subject to the
Award immediately prior to the Change in Control, the consideration (whether
stock, cash, or other securities or property) received in the Change in Control
by holders of Common Stock for each share held on the effective date of the
transaction (and if holders were offered a choice of consideration, the type of
consideration chosen by the holders of a majority of the outstanding shares);
provided, however, that if such consideration received in the Change in Control
was not solely common stock of the successor corporation or its parent, the
Administrator may, with the consent of the successor corporation, provide for
the consideration to be received upon the exercise of the Award, for each share
of Common Stock subject to an Award, to be solely common stock of the successor
corporation or its parent equal in fair market value to the per share
consideration received by holders of Common Stock in the Change in Control.
 
      (d) Subject to Sections 12.3(e), 3.2 and 3.3, the Administrator may, in
its discretion, include such further provisions and limitations in any Award,
agreement or certificate, as it may deem equitable and in the best interests of
the Company.
 
      (e) With respect to Awards which are granted to Section 162(m)
Participants and are intended to qualify as performance-based compensation under
Section 162(m)(4)(C), no adjustment or action described in this Section 12.3 or
in any other provision of the Plan shall be authorized to the extent that such
adjustment or action would cause such Award to fail to so qualify under
Section 162(m)(4)(C), or any successor provisions thereto. No adjustment or
action described in this Section 12.3 or in any other provision of the Plan
shall be authorized to the extent that such adjustment or action would cause the
Plan to violate Section 422(b)(1) of the Code. Furthermore, no such adjustment
or action shall be authorized to the extent such adjustment or action would
result in short-swing profits liability under Section 16 or violate the
exemptive conditions of Rule 16b-3 unless the Administrator determines that the
Award is not to comply with such exemptive conditions. The number of shares of
Common Stock subject to any Award shall always be rounded to the next whole
number.
 
      (f) The existence of the Plan, the Award Agreement and the Awards granted
hereunder shall not affect or restrict in any way the right or power of the
Company or the stockholders of the Company to make or authorize any adjustment,
recapitalization, reorganization or other change in the Company's capital
structure or its business, any merger or consolidation of the Company, any issue
of stock or of options, warrants or rights to purchase stock or of bonds,
debentures, preferred or prior preference stocks whose rights are superior to or
affect the Common Stock or the rights thereof or which are convertible into or
exchangeable for Common Stock, or the dissolution or liquidation of the company,
or any sale or transfer of all or any part of its assets or business, or any
other corporate act or proceeding, whether of a similar character or otherwise.
 
      (g) No action shall be taken under this Section 12.3 which shall cause an
Award to fail to comply with Section 409A of the Code or the Treasury
Regulations thereunder, to the extent applicable to such Award.
 
      12.4. Approval of Plan by Stockholders. The Plan will be submitted for the
approval of the Company's stockholders within twelve (12) months after the date
of the Board's initial adoption of the Plan. No Awards may be granted or awarded
prior to such stockholder approval. In addition, if the Board determines that
Awards other than Options or Stock Appreciation Rights which may be granted to
Section 162(m) Participants should continue to be eligible to qualify as
performance-based compensation under Section 162(m)(4)(C) of the Code, the
Performance Criteria must be disclosed to and approved by the Company's
stockholders no later than the first stockholder meeting that occurs in the
fifth year following the year in which the Company's stockholders previously
approved the Plan, as amended and restated to include the Performance Criteria.

 
21

--------------------------------------------------------------------------------

 
 
      12.5. Tax Withholding. The Company or any Subsidiary shall have the
authority and the right to deduct or withhold, or require a Holder to remit to
the Company, an amount sufficient to satisfy federal, state, local and foreign
taxes (including the Holder's FICA obligation) required by law to be withheld
with respect to any taxable event concerning a Holder arising as a result of
this Plan. The Administrator may in its discretion and in satisfaction of the
foregoing requirement allow a Holder to elect to have the Company withhold
shares of Common Stock otherwise issuable under an Award (or allow the return of
shares of Common Stock) having a Fair Market Value equal to the sums required to
be withheld. Notwithstanding any other provision of the Plan, the number of
shares of Common Stock which may be withheld with respect to the issuance,
vesting, exercise or payment of any Award (or which may be repurchased from the
Holder of such Award within six months (or such other period as may be
determined by the Administrator) after such shares of Common Stock were acquired
by the Holder from the Company) in order to satisfy the Holder's federal, state,
local and foreign income and payroll tax liabilities with respect to the
issuance, vesting, exercise or payment of the Award shall be limited to the
number of shares which have a Fair Market Value on the date of withholding or
repurchase equal to the aggregate amount of such liabilities based on the
minimum statutory withholding rates for federal, state, local and foreign income
tax and payroll tax purposes that are applicable to such supplemental taxable
income.
 
      12.6. Prohibition on Repricing. Subject to Section 12.3, the Administrator
shall not, without the approval of the stockholders of the Company authorize the
amendment of any outstanding Award to reduce its price per share. Furthermore,
no Award shall be canceled and replaced with the grant of an Award having a
lesser price per share without the further approval of stockholders of the
Company.
 
      12.7. Forfeiture Provisions. Pursuant to its general authority to
determine the terms and conditions applicable to Awards under the Plan, the
Administrator shall have the right to provide, in the terms of Awards made under
the Plan, or to require a Holder to agree by separate written instrument, that:
(a)(i) any proceeds, gains or other economic benefit actually or constructively
received by the Holder upon any receipt or exercise of the Award, or upon the
receipt or resale of any Common Stock underlying the Award, must be paid to the
Company, and (ii) the Award shall terminate and any unexercised portion of the
Award (whether or not vested) shall be forfeited, if (b)(i) a Termination of
Employment, Termination of Directorship or Termination of Consultancy occurs
prior to a specified date, or within a specified time period following receipt
or exercise of the Award, or (ii) the Holder at any time, or during a specified
time period, engages in any activity in competition with the Company, or which
is inimical, contrary or harmful to the interests of the Company, as further
defined by the Administrator or (iii) the Holder incurs a Termination of
Employment, Termination of Directorship or Termination of Consultancy for
"cause" (as such term is defined in the sole and absolute discretion of the
Committee, or as set forth in a written agreement relating to such Award between
the Company and the Holder).
 
      12.8. Effect of Plan upon Options and Compensation Plans. The adoption of
the Plan shall not affect any other compensation or incentive plans in effect
for the Company or any Subsidiary. Nothing in the Plan shall be construed to
limit the right of the Company: (a) to establish any other forms of incentives
or compensation for Employees, Directors or Consultants of the Company or any
Subsidiary, or (b) to grant or assume options or other rights or awards
otherwise than under the Plan in connection with any proper corporate purpose
including but not by way of limitation, the grant or assumption of options in
connection with the acquisition by purchase, lease, merger, consolidation or
otherwise, of the business, stock or assets of any corporation, partnership,
limited liability company, firm or association.
 
      12.9. Compliance with Laws. The Plan, the granting and vesting of Awards
under the Plan and the issuance and delivery of shares of Common Stock and the
payment of money under the Plan or under Awards granted or awarded hereunder are
subject to compliance with all applicable federal and state laws, rules and
regulations (including but not limited to state and federal securities law and
federal margin requirements) and to such approvals by any listing, regulatory or
governmental authority as may, in the opinion of counsel for the Company, be
necessary or advisable in connection therewith. Any securities delivered under
the Plan shall be subject to such restrictions, and the person acquiring such
securities shall, if requested by the Company, provide such assurances and
representations to the Company as the Company may deem necessary or desirable to
assure compliance with all applicable legal requirements. To the extent
permitted by applicable law, the Plan and Awards granted or awarded hereunder
shall be deemed amended to the extent necessary to conform to such laws, rules
and regulations.
 
      12.10. Titles. Titles are provided herein for convenience only and are not
to serve as a basis for interpretation or construction of the Plan.
 
      12.11. Governing Law. The Plan and any agreements hereunder shall be
administered, interpreted and enforced under the internal laws of the State of
Delaware without regard to conflicts of laws thereof.
 
* * * * *
 

 
22

--------------------------------------------------------------------------------

 